Citation Nr: 1038886	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  09-14 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Whether new and material evidence has been received to reopen 
the claim of service connection for a left knee disorder.

2.  Entitlement to service connection for periodic limb movement, 
to include as secondary to service-connected obstructive sleep 
apnea.  

3.  Entitlement to an increased disability rating for service-
connected hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 
2001.  

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
that, in pertinent part, confirmed and continued a prior denial 
of a service connection claim for a left knee disorder, denied 
service connection for periodic limb movement, and found that a 
disability rating in excess of 10 percent for service-connected 
hypertension was not warranted.

The Veteran was afforded a hearing conducted by the undersigned 
Veterans Law Judge at the RO in October 2009.  

Although the RO essentially re-adjudicated and denied service 
connection for the left knee service connection claim on the 
merits as part of the November 2007 rating decision, the 
submission of new and material evidence to reopen a previously 
denied claim is a jurisdictional prerequisite to further 
consideration by the Board.  The Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).


The now reopened service connection claim for a left knee 
disorder, the service connection claim for periodic limb 
movement, and the increased rating claim for hypertension are 
addressed in the REMAND portion of this document and are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  In a November 2001 decision, the RO denied the Veteran's 
claim of service connection for a left knee disorder; the Veteran 
was notified of this decision and of his appellate rights; and 
the Veteran did not perfect an appeal to the decision within the 
allotted time and the decision became final.  

2.  The evidence added to the record since the November 2001 RO 
decision is not cumulative or redundant and, when considered with 
previous evidence of record, relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim of 
service connection.  


CONCLUSION OF LAW

Subsequent to the final November 2001 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for a left knee disorder.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the claimant with notice of what evidence 
not previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the claimant of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  To provide adequate 
notice with regard to an application to reopen a claim, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence would 
be necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In regard to the Veteran's application to reopen his claim of 
service connection for a left knee disorder, the Board finds that 
new and material evidence has been submitted sufficient to reopen 
the claim previously denied in the November 2001 rating action.  
Thus, further discussion concerning those requirements is not 
necessary as this action is favorable to the Veteran, and it 
therefore cannot be prejudicial to him regarding this aspect of 
his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications filed after August 29, 
2001, as was the application to reopen the claim in this case, 
new and material evidence means evidence not previously submitted 
to agency decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an unestablished 
fact necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened; 
and which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final disallowance.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).


As noted, the claim for service connection for a left knee 
condition was denied by the RO in November 2001.  The evidence of 
record at that time included the Veteran's service treatment 
records, which include several medical treatment entries 
pertaining to the Veteran's left knee.  These include one in June 
1994, where overuse syndrome was diagnosed.  Left knee synovitis 
was diagnosed in August and October 1994.  Left knee medial 
strain was diagnosed in March 1995.  The report of medical 
examination conducted in the course of the Veteran's retirement, 
dated in July 2001, shows that lower extremity evaluation was 
normal.  The Veteran informed the examiner at that time that he 
would seek VA disability for his knee.  A September 2001 
separation examination report shows that the examiner determined 
that there was no evidence of any deformity or impairment of the 
Veteran's left knee.  

The RO in November 2001 found that while the Veteran was treated 
for his left knee on several occasions while on active duty, 
service connection for left medial knee strain was denied because 
no permanent residual or chronic disability was shown by the 
service treatment records or demonstrated by evidence in the 
September 2001 VA examination.  In effect, the RO determined that 
a left knee disorder was not presently manifested.  

The evidence associated with the claims folder since the November 
2001 RO decision denying the Veteran's claim for a left knee 
disorder includes VA outpatient medical records; an October 2008 
VA Clinical Summary; and testimony given by the Veteran at an 
October 2009 hearing.  

The VA outpatient treatment records show diagnoses of left 
patellar tendinitis secondary to previous trauma and bilateral 
knee pain (differentially-diagnosed as osteoarthritis vs. 
undiagnosed Osgood-Schlatter disease vs. patellar tendinitis).  

The October 2008 VA Clinical Summary showed that the Veteran 
provided a history of left knee pain, with an onset in 1982, 
which had persisted intermittently since that time.  The examiner 
noted that "no significant trauma" had occurred to the left 
knee since the Veteran's service discharge.  She cited a VA MRI 
(magnetic resonance imaging) report, dated in July 2008, which 
showed remote strain as well as degenerative and post-traumatic 
changes of the left knee.  The examiner concluded by opining that 
the Veteran's left knee post-traumatic and degenerative meniscal 
changes were more likely than not service-connected, as his 
symptoms started while he was in the service, had persisted 
since, and that no other reported left knee trauma had 
subsequently occurred.  

At his October 2009 Board hearing, the Veteran's representative 
acknowledged that the positive VA medical opinion, dated in 
October 2008, had been essentially "negated" due to the fact 
that the Veteran had been treated in 2002 for left knee 
complaints as a result of instability occurring during a half 
court basketball game.  The representative indicated his 
displeasure at that fact that VA did not allow the medical 
provider who had provided the October 2008 opinion to review the 
records and supply another opinion.  See page 11 of hearing 
transcript (transcript).  

The Board finds that this new evidence, when considered by itself 
or in conjunction with the evidence previously of record, relates 
to unestablished facts necessary to substantiate the Veteran's 
claim.  To this, the Board observes that at the time of the RO's 
November 2001 rating decision the claim was denied because there 
was no current left knee disorder present at that time.  As noted 
above, there clearly is now.  

The Board also finds that this evidence is neither cumulative nor 
redundant of the evidence of record at the time of the November 
2001 RO decision denying service connection for the Veteran's 
left knee condition and, when considered with previous evidence 
of record, relates to unestablished facts necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.

Having determined that new and material evidence has been added 
to the record, the Veteran's application to reopen his claim of 
service connection for a left knee disorder must be granted.  


ORDER

New and material evidence having been received, the claim of 
service connection for a left knee disorder is reopened; the 
appeal to this extent is allowed, subject to further action as 
discussed below.  


REMAND

The Board finds that the Veteran's claim of service connection 
for a left knee disorder must be remanded for further action.  As 
noted above, a VA medical professional in October 2008 opined 
that the Veteran's diagnosed left knee disorders (characterized 
as remote strain, degenerative changes, and post-traumatic 
changes) were more likely than not related to his military 
service.  This report raises the issue of the etiology of the 
Veteran's left knee disorder but is an insufficient basis upon 
which to decide the case.  In this regard, this insufficiency is 
based on the fact that the VA medical professional who provided 
the opinion in October 2008 was unaware that the Veteran received 
VA treatment in July 2002 following his participation in a 
basketball game.  Records associated with this July 2002 
treatment show that he was treated for left knee pain, following 
his injuring his knee on June 29, 2002.  Examination in July 2002 
revealed the knee joint to be somewhat swollen.  The collateral 
ligaments appeared to be intact.  X-rays were ordered, which 
showed neither fracture nor dislocation.  A VA orthopedic surgery 
consult report, dated later in July 2002, shows a diagnosis of 
suprapatellar tendon rupture.  The examiner commented that the 
final diagnosis was likely ligamentous or tendonous injury to the 
left knee.  

Although the VA examiner in October 2008 had certain medical 
records available for review, she clearly did not have access to 
those related to the Veteran's July 2002 VA treatment.  Thus, the 
Board concludes that in this case an additional examination and 
medical opinion is warranted by an examiner who will review the 
pertinent medical evidence in its entirety and render an opinion 
as to the etiology of any current left knee disability.  
38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 
305, 312 (2003) (noting that, because it is not permissible for 
VA to undertake additional development to obtain evidence against 
an appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as obtaining 
additional evidence for that purpose); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).

As concerning the Veteran's claim seeking service connection for 
periodic limb movement, the medical evidence of record in this 
matter appears to be conflicting.  A February 2005 VA sleep study 
report shows that a diagnosis of obstructive sleep apnea syndrome 
was provided.  The report also reflected that the anterior 
tibialis EMG (electromyography) testing revealed excessive leg 
movement activity.  An April 2005 VA sleep study report includes 
a diagnosis of obstructive sleep apnea syndrome.  The report also 
noted that the anterior tibialis EMG testing revealed normal leg 
movement activity.  

A January 2008 letter from a private physician, T.H.W. MD., shows 
that he essentially opined that, as periodic limb disorder 
"may" accompany sleep apnea, the Veteran should be allowed 
service connection for periodic limb disorder as the disorder was 
related to "OSA" (obstructive sleep apnea).  The Board here 
notes that in a September 2008 rating decision the RO granted 
service connection for obstructive sleep apnea.  

The report of a VA examination, conducted in June 2008 by the 
same examiner who authored the October 2008 VA Clinical Summary, 
shows that the examiner opined that while restless leg syndrome 
was sometimes seen in combination with sleep apnea, the Veteran's 
restless leg syndrome/periodic leg movement disorder was not 
etiologically associated with or secondary to his sleep apnea.  
She added that review of literature did not reveal any 
etiological association between restless leg syndrome/periodic 
limb movement disorder and obstructive sleep apnea.  The Board 
does note that this examiner did not list the sources of the 
"literature" to which she referred in the report.  

Thus, as the medical opinions of record need to be reconciled, 
the medical question of whether the Veteran's periodic limb 
movement disorder is proximately due to or the result of his 
service-connected obstructive sleep apnea needs to be addressed.  
A medical opinion is also needed as to the degree of aggravation, 
if any, to the Veteran's periodic limb movement disorder which is 
proximately due to, or the result of, his service-connected 
obstructive sleep apnea.   Allen v. Brown, 7 Vet.App. 439, 448 
(1995) (en banc); see also 38 C.F.R. § 3.159(c)(4) (2009).  

At his October 2009 hearing the Veteran testified that it was his 
belief that his claimed periodic limb movement disorder (then 
characterized as "restless leg syndrome") was related to his 
service-connected sleep apnea.  He pointed out that the medical 
evidence of record included opinions both positive and negative 
concerning his claim.  See page five of transcript.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen, the new provisions 
amount to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.  

Concerning the increased rating claim seeking a rating in excess 
of 10 percent for the Veteran's service-connected hypertension, 
the Veteran was most recently afforded a VA examination which 
addressed his service-connected hypertension in August 2007.  The 
Veteran reported that the dosage of his medication taken for 
treatment of his hypertension had doubled.  He did not, however, 
indicate when his dosage had changed.  Three blood pressure 
readings were taken, showing findings of 132/88, 130/86, and 
130/86.  The examiner characterized these findings as normal.  

VA outpatient treatment records dated in July 2008 and March 2009 
show blood pressure readings, respectively, of 123/83 and 120/82.  

At his October 2009 hearing before the Board, the Veteran 
testified that while he had not had any recent blood pressure 
readings which would indicate his blood pressure was "out of 
control," it was his belief that due to the fact the dosage of 
his blood pressure medication had increased, his hypertension had 
essentially worsened.  See page three of transcript.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  
VA's General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this 
instance, it appears to the Board that the August 2007 VA 
examination is stale as it was conducted more than three years 
ago.  The Board finds that a thorough and contemporaneous medical 
examination, that takes into account the records of prior medical 
treatment (unlike the August 2007 examination, where the 
Veteran's claims folder was not available to the examiner), 
should be conducted so that the disability evaluation will be a 
fully informed one must be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Hence, in readjudicating this increased 
rating claim the RO must consider the Hart decision.

Accordingly, this matter is REMANDED to the RO for the following 
actions:

1.  The RO/AMC should schedule the Veteran 
for VA examination of the left knee.  The 
purpose of the examination is to determine 
whether the Veteran has a left knee 
disorder that is related to his military 
service.  All necessary special studies or 
tests should be accomplished.  The claims 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.

Following the examination of the Veteran, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
that such left knee disorder(s), if 
diagnosed, had its/their onset in service 
or is the result of a disease or injury in 
service.  The examiner should also 
specifically comment on the October 2008 VA 
medical opinion which seems to relate 
current left knee problems to the Veteran's 
military service, as well as the treatment 
records pertaining to the Veteran's July 
2002 left knee injury.  

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

2.  The RO/AMC must arrange for the Veteran 
to be afforded an appropriate VA 
examination to determine the etiology of 
any manifested periodic limb movement 
disorder.  The claims folder, including a 
copy of this REMAND, must be made available 
to and reviewed by the examiner.  The 
examiner should thereafter render the 
following medical opinion:

Is it at least as likely as not that any 
diagnosed periodic limb movement disorder 
is caused OR aggravated by the service-
connected obstructive sleep apnea?

In offering any opinion, the examiner must 
specifically address the above-discussed 
conflicting medical evidence/opinions, 
which include both positive and negative 
opinions, as to a secondary nexus 
relationship between the Veteran's claimed 
periodic limb movement disorder and his 
service-connected obstructive sleep apnea.  

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.


All indicated tests and studies should be 
accomplished.  The examination report 
should contain history and clinical 
findings, and a rationale for medical 
conclusions rendered.  

3.  The RO/AMC should also schedule the 
Veteran for a VA hypertension examination 
to determine the current severity of his 
service-connected hypertension.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  Any 
testing should also be conducted at that 
time if deemed necessary by the examiner 
and the results of any testing done should 
be included with the findings from the VA 
examination.  The examiner must provide a 
complete rationale for any stated opinion.  

4.  The Veteran is hereby notified that it 
is his responsibility to report for any VA 
examination scheduled and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should ensure that the requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action is determined to have 
not been undertaken or to have been taken 
in a deficient manner, appropriate 
corrective action must be taken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues in light 
of all the evidence of record.  If in any 
respect the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
that includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The Hart decision should be 
contemplated regarding the increased rating 
claim.  They should then be afforded an 
applicable time to respond thereto.

The purpose of this REMAND is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the Veteran until he is notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board have remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


